Citation Nr: 1615028	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  09-34 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right lower leg disability. 

2. Entitlement to service connection for a right thigh disability.

3. Entitlement to service connection for a right knee disability.

4. Entitlement to service connection for a right ankle disability.

5. Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1986 to October 1989.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran provided sworn testimony in support of his appeal during a hearing before a now-retired Veterans Law Judge in March 2011; the hearing transcript has been associated with the file and has been reviewed.  The Veteran was given the opportunity to request another Board hearing with a current Veterans Law Judge but did not do so.

These claims were denied by the Board in a July 2014 decision.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a May 2015 order, the Court granted a Joint Motion for Remand (JMR) by the Veteran's then-representative and the VA General Counsel.  The JMR specified that the Veteran's claim for service connection for strep throat residuals was abandoned.   

The Veteran's prior representative, a private attorney, submitted a motion to withdraw from representation in August 2015.  The undersigned Veterans Law Judge granted this motion in March 2016.  In November 2015, the Veteran submitted a new VA Form 21-22 and appointed his current representation which is reflected above.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the Court order, the Veteran submitted VA treatment records in March 2016 that have not yet been considered by the AOJ.  He also submitted a completed form indicating his desire to have his case remanded to the AOJ for initial consideration of this evidence.  As such, the Board will remand these issues.  

The Board further notes that the JMR indicated the Board failed to provide adequate reasons and bases regarding the possibility these claimed conditions were secondary to his service-connected bilateral foot disability.  To date, a VA examiner has not commented on this theory of entitlement.  The Veteran specifically raised this theory of entitlement at his March 201 Board hearing, where he stated his belief that all of these problems were related to his original in-service foot problem.  On remand, the AOJ should solicit a VA medical opinion concerning this secondary theory of entitlement.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and add them to the claims file.  

2. Then, send the claims file to a qualified VA physician for VA medical opinions concerning the Veteran's claimed back, right lower leg, right thigh, right knee, and right ankle conditions.  The claims file, including a copy of this remand, should be made available to the examiner for review and he/she should indicate that such review took place.  

The for each of the claimed back, right lower leg, right thigh, right knee, and right ankle conditions, the examiner should respond to the following:

Is it at least likely as not (50 percent or greater probability) that the condition was caused or aggravated by the Veteran's service connected bilateral pes planus?  

The term "aggravated" as used herein refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability.

A complete rationale is required for all opinions rendered.  If a conclusion cannot be reached without resort to mere speculation, this must also be fully explained.

3. After completing all indicated development, and any additional development deemed necessary, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




